Name: Regulation (EEC) No 376/75 of the Commission of 14 February 1975 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 /22 Official Journal of the European Communities 15 . 2 . 75 REGULATION (EEC) No 376/75 OF THE COMMISSION of 14 February 1975 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for certain fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 035/72 (^ of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 1 7 (2) thereof ; Whereas Commission Regulation (EEC) No 604/71 (3 ) of 23 March 1971 , as last amended by Regulation (EEC) No 2846/72 (4), fixed the list of representative markets for the products listed in Annex II to Regula ­ tion (EEC) No 1035/72 ; Whereas the name of a representative market in the United Kingdom has been changed owing to its re ­ location ; whereas it is therefore necessary to amend certain of the Annexes to Regulation (EEC) No 604/71 ; HAS ADOPTED THIS REGULATION : Article 1 In Annexes I , II , V, and VI to Regulation (EEC) No 604/71 , under 'United Kingdom of Great' Britain and Northern Ireland ', the words 'Covent Garden ' are deleted . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 291 , 28 . 12 . 1972, p. 147 . ( 3 ) OJ No L 70, 24 . 3 . 1971 , p. 9 . (4 ) OJ No L 299, 31 . 12 . 1972, p. 1 .